Sulltvan, Judge:
This case involves a petition for remission of additional duty assessed upon an importation of glass Christmas-tree ornaments from Germany under entry 1300, dated at the port of Buffalo, N. Y., August 1, 1937. On the consumption entry the entered value is stated in United States currency at $1,113. The duty on this is stated as “60% $667.80.” Below this in red ink appear the notations of the appraiser indicating that the appraised value was ■$1,273, and that the duty thereon at 60 percent was $763.80. The additional ■duty assessed by the collector is stated on the consumption entry as 14 percent of $1,273, or $178.22. It also appears by the red-ink notations that the importer paid duty of $667.80, and that the “Supp. duty” was $274.22. It is for the refund of the additional duty that this petition is filed under section 489 of the Tariff Act of 1930.
The petitioner alleges that the entry herein at a less value than that returned ■upon final appraisement was with “no intention to defraud the revenue of the United States, or to conceal or misrepresent the facts of the case, or to deceive the Appraiser as to the value of the merchandise.”
Under said section 489 the petitioner to succeed in his contention must establish—
by satisfactory evidence under such rules as the court may prescribe, that the ■entry of the merchandise at a less value than that returned upon final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the ease or to deceive the appraiser as to the value of the merchandise.
At the trial at Buffalo Miss Laura L. Jelley testified on behalf of the petitioner that since 1934 she was acting as a customs broker in Buffalo, and as agent for the petitioner in the matter of making entries for him; that as such customs broker and agent she personally attended to making entry 1300, the subject of this petition; that she entered the merchandise in question on the basis of the invoice value for the reason that the invoice had a notation that “The home market value, taxes included, is in no case higher than the invoice price,” and that she used the invoice price, as she had been handling previous shipments on the same basis of value, with notations to that effect; that all such previous entries had been passed as entered on the basis of the invoice value; that in previous cases when in doubt as to the proper dutiable value of merchandise it was her practice to consult with the appraiser before making entry, but in this case she did not, as “I wasn’t in doubt. I felt sure that it was correct”; that in this transaction she did not conceal or misrepresent any facts from the Government.
*640She gave the following reasons for not having taken an appeal to reappraisement in this case:
When I received the notice of advance I made a trip to Mr. Wroblewski’s store and consulted him. I told him if he wasn’t satisfied with the appraisal made; that if he was convinced that the invoice prices were correct, that he should take an appeal to reappraisement. He asked me to wait a few days. He told me that he had consulted an examiner in New York, and that they hadn’t any trouble wifh similar shipments, and that he didn’t want to get in trouble with the Government, and wanted to pay it and forget it.
Her testimony was not disturbed on cross-examination.
On redirect she testified she had been entering similar merchandise for the petitioner for about twelve years, and that “this was the first time any question was raised.”
The petitioner, John Wroblewski, testified he had been importing glass Christmas tree ornaments from Germany for about twelve years; that in making the entry in question the previous witness acted as his agent; that he considered the invoice values to be the correct dutiable value of this merchandise at the time of entry “because I was always billed at the price I bought at abroad, and I always considered that was the correct value”; that although he had been importing this merchandise for about twelve years no question had ever been raised about the propriety of the invoice values prior to this particular shipment; that his previous entries had always been made upon the basis of the invoice value; that in making this entry, or authorizing his agent, Miss Jelley, to make it on the basis of the invoice value, he did not have any intention of defrauding the United States Government, or in any way to conceal or misrepresent any facts in the case.
On cross-examination he testified that after the appraiser appraised this merchandise he wrote to one of the importers in New York, “and he wrote back to me that he had some trouble with imported glass ornaments, but he didn’t say whether the price was different from the invoice values”; that he “didn’t consult with the appraiser before making entry as to the proper dutiable value,” but merely had the broker enter the merchandise at the invoice value.
This closed the trial. The Government did not introduce any testimony. Time was given to both sides for briefs. The petitioner has filed a brief. Government counsel has indicated that they will not do so.
In Wolf & Co. v. United States, 13 Ct. Cust. Appls. 589, T. D. 41453, the appellate court laid down the following fundamental facts which the petitioner must establish if he is to obtain relief in a remission case:
* * * First, He must show that in undervaluing his goods he was acting in entire good faith; second, that there were no facts or circumstances known to the petitioner when he made his entry which would cause a prudent and reasonable person to question the correctness of the values given by him; third, that he has made to the collector in making his entry, a full and candid disclosure of all the material facts in his possession bearing upon the value of the merchandise imported.
As to the first requisite we think the petitioner has indicated merely that his intentions were good; but he relied entirely on the fact that he had been importing these goods for twelve years and entering them on the invoice values without such values having been questioned; and, because all such previous entries had been passed as entered on the basis of the invoice value, he did not make any effort to ascertain, as he should have done, whether his entered value was correct.
As to the second requisite: We find no evidence indicating that the petitioner was without knowledge when he made his entry of facts or circumstances “which would cause a prudent and reasonable person to question the correctness of the values given by him.” On the contrary, he waited until after this appraisement before making effort to obtain such knowledge, when he wrote to one of the *641importers in New York, who answered “that he had some trouble with imported glass ornaments.” Had he done this before entering his goods he would probably have obtained facts or circumstances “which would cause a prudent and reasonable person to question the correctness of the values given by him.”
As to the third requisite: We find no evidence that at the time of making the entry he informed the collector “of all the material facts in his possession bearing upon the value of the merchandise imported.” On the contrary, the evidence discloses that the petitioner’s customs broker did not consult with the appraiser before making entry.
In view of the Wolf case, supra, we feel that the evidence does not warrant us in granting the prayer of the petition.
The petition is denied.